DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/201,130 filed 11/27/2018.

Claims Status
2.	This office action is based upon claims received on 02/12/2021, which replace all prior or other submitted versions of the claims.
	-Claim 20 has been cancelled.
	-Claims 1, 10, 16, and 19 are amended.
-Claim 21 is new.
-Claims 1-19, 21 are pending.
-Claims 1-19, 21 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments/Remarks
4.	Applicant's remarks/arguments, see page 8-14, filed on 02/12/2021, with respect to the REMARKS, CONCLUSION sections have been acknowledged.

5.	Applicant's remarks/arguments, see page 8, filed on 02/12/2021, with respect to the Claim Objection, have been acknowledged and have been considered.  The Claim Objection pertaining to Claim 20 has been withdrawn in light of applicant’s cancellation of Claim 20.  

6.	Applicant's remarks/arguments, page 8-10, filed on 02/12/2021, with respect to the Claims 1-4, 8-10, 12, 14-16, and 18-20 are Allowable over the Cited Reference - Independent Claim 1, have been acknowledged and have been considered, but they are not persuasive.  
The applicant presents an amended and modified scope for independent claim 1 as noted in Page 9 (lines 11-16), and the Applicant further indicates: 
(A)	that: “user experience disclosed in Price is not an equivalent to the feature "each user experience type of the plurality of user experience types corresponding to a different form of communication,"  (see Page 10 (lines 11-13)),  
(B) 	that: “Price discloses a system in which the "user experience" is determined based on the "signal strength," which contrasts with "calculating a signal strength value based at least partially on ... performance metrics corresponding to the user experience data," as recited in the amended claim 1”, (see Page 10 (lines 14-19)) .
Accordingly, per applicant’s remarks, “while both Price and the amended claim 1 may refer to the term "user experience," such references are not equivalent” (See Page 10 (lines 17-19)). 

7.	Regarding applicant’s remarks in item 6 A above, pertaining to applicant’s referenced amended limitation: 
“the user experience data corresponding to one or more network performance metrics and each user experience type of the plurality of user experience types corresponding to a different form of communication”, 
Examiner respectfully contends that the cited portions of the Price continues to reveal or disclose applicant’s claimed limitations.  As will be noted in rejection presented in this office action, the following limitation(s) from Claim 1 are disclosed as follows:

obtaining user experience data for a plurality of user experience types at the user equipment (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): discloses various application types on user device providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience);  FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates; NOTE: user device by storing described factors including user experience data which are associated with different application experience types (video experience, data experience, etc), and  has possession of (obtained or collected) the factor data in relation to specific application experience type communications interactions)
the user experience data corresponding to one or more network performance metrics, and each user experience type of the plurality of user experience types corresponding to a different form of communication (Price - Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (Note: experience data) corresponding to ..if a wireless communication network cannot provide the minimum data rate (Note: networks minimum provided data rate - corresponding network metric) required for the application experience of not operating correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate of a wireless transmission (Note: corresponding network performance metric video type experience); (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication); FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application such as for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weights or experience data specific to a video form of communication);NOTE: method indicating user experience metrics which collects factors and associated weights (including experience data  such as retransmission rate of data for video), corresponding to performance metrics such as network’s (network error rate), where the method spans various forms of user equipment communication experiences, where each type of experience such as video streaming is associated with corresponding specific factors/weights, and a specific Video form of communication);

The examiner respectfully contends that, revealed by Price (See -FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15)) is a user device with user experience module, which by storing various data types that are factors impacting user experience or include user experience data, has possession of (or has obtained or collected) the experience data via measurements, reception, transmittal, reports, detection etc., wherein as further disclosed by Price (See Col 10 (lines 35-40), the user experience data obtained corresponds to network metrics such as minimum data rate, error rate, and others in relation to the devices communications interactions as disclosed, where Price  further reveals (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) that these communication interactions pertain to communication experience types that spans various types or forms of communication including video, data etc, for which Price displays corresponding experience indicators.  Furthermore, the factors are associated with specific weights associated with specific application experience type. The examiner respectfully contends, the experience data, experience types, and forms of communication as disclosed by Price, are interpreted within the broadest reasonable interpretation to read upon applicant’s recited claim language:
“the user experience data corresponding to one or more network performance metrics and each user experience type of the plurality of user experience types corresponding to a different form of communication”.

8.	Regarding applicant’s remarks in item 6 B above, pertaining to applicant’s referenced amended limitation:
"calculating a signal strength value based at least partially on ... performance metrics corresponding to the user experience data,"”, 
the Examiner respectfully contends that the cited portions of the Price continue to reveal or disclose applicant’s claimed limitations.  As will be noted in rejection presented in this office action the following limitations from Claim 1 are disclosed as follows: 
calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data (FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: method calculates a signal strength value (experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form).
The Examiner respectfully contends that, applicant in indicating “Price discloses a system in which the "user experience" is determined based on the "signal strength", addresses only one of the indications  "signal strength" calculated by the method performed by Price, ignoring another indication for “user experience metric” calculated based upon a required initial signal strength measurement, whereby the “user experience metric” corresponds to the signal strength value referenced by applicant’s claims, whereby this user experience metric is based upon a formula (See Col 14 (Line 5-16)) combining many weighted factors including factors such as signal strength, received signal code power (RSCP), RSSI, RSRP, RSRQ), EcIo (Note: Signal Strength based), factors such as , length of data queues (indicating latency), network error rate (network performance metrics) (See Col 10 (lines 11-24)), and calculated as part of methods revealed by Price (See  Fig. 6 & Fig. 7) where the step to calculate user experience metric and displaying a user experience indication is explicitly only after an initial signal strength measurement is made by the device. Hence, the examiner respectfully contends that calculation of user experience metric is based at least in part on there being a signal strength measured for a signal, on the basis of which Price then incorporates user experience factors using the formula disclosed to arrive at user experience indication.  Furthermore, as a matter of consideration regarding applicant’s recitation of the terms “performance metrics” and “user experience data”, applicant’s own specification (See ¶008 (lines 13-17)) appears to indicate an overlap between what comprises “user experience data” and what comprises “performance metrics” when it states “user experience data that comprise corresponding network performance metrics”.
The examiner further draws applicant’s attention to the user experience indicators calculated per Price from the user experience metric, which is displayed alongside the signal strength indicator providing per Price an additional indication of user experience in addition to just signal strength.  That the User experience indicator is dependent at least on a signal strength measurement is reflected in Fig. 1 indicators 151, where there is no experience indicator to display when there is no signal measured.  The examiner respectfully regarding applicant’s remarks, additionally contends and places the following question of the applicant - how else can an experience metric on a telecommunication signal received at a user equipment can be determined, let alone factor in weighted experience factors, if a subject telecommunication signal cannot at least first be measured or in other words a signal strength or signal magnitude be detected by the user equipment. Furthermore, even factors such as RSRP, EcIo, error rate, etc, as disclosed by Price, at least require an associated signal to be measured, for the factors themselves to exist and be utilized.
As such the examiner respectfully contends, the cited portions of Price, discloses “calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data”, within the broadest reasonable interpretation, and the term "user experience” as revealed by Price is equivalent to the applicant’s recitation within its claim language within the broadest reasonable interpretation.
As such, the Examiner continues to contend that Price continues to reveal claim 1, as presented in the rejection presented in this office action.

9.	Applicant's remarks/arguments, page 8-10, filed on 02/12/2021, with respect to the Claims 1-4, 8-10, 12, 14-16, and 18-20 are Allowable over the Cited Reference – Independent Claim 10-16, have been acknowledged and have been considered, but they are not persuasive.  Applicant’s remarks recite and reference similar reasons as provided for Claim 1, as provided for claim 10 and 16.  
Applicant indicates (See Page 11 (lines 1-2)):
“Claims 10 and 16 include features similar to those discussed with respect to claim 1 and are Allowable for the reasons discussed above.”, 
	And applicant further indicates (See – Page 11 (lines 13-22):  
“user experience disclosed in Price is not an equivalent to "a first set
of user experience data corresponding to one or more network performance metrics
obtained in relation to a particular form of communication associated with the first set of
user experience data," as recited in the amended claim 10. Furthermore, Applicant
notes that Price discloses a system in which the "user experience" is determined based
on the "signal strength," which contrasts with "calculating at least one signal strength
value based at least partially on the signal strength of the telecommunications signal,"
as recited in the amended claim 10. Accordingly, while both Price and the amended
claim 10 may refer to the term "user experience," such references are not equivalent”
Examiner respectfully contends that Examiner reason’s provided herein above for Claim 1 are also applicable to Claims 10 and 16, and hence applicant’s parallel arguments pertaining to Claims 10 and 16 are also not persuasive.
Furthermore, the current office action presents rejections for Claim 10 and Claim 16, which further specifically disclose the amendment clarifications noted by the applicant for the respective claims as also noted herein below.
Specifically for claim 10, presented is: 
collecting a first set of user experience data corresponding to one or more network performance metrics obtained in relation to a particular form of communication associated with the first set of user experience data (Price – FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application for example for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weight specific to a video form of communication); See Col 10 (lines 3-25) discloses exemplary factors; Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or video game type based upon low latency - Video type experience; Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency); NOTE: A set of data or factors for any disclosed experience type such as streaming video type – associated with retransmission rate data, and other factor listed that impact latency and throughput, could be a first sets of data, where the sets are all associated with the Video form of communication);
Specifically for claim 16, presented is: 
the first set of user experience data corresponding to one or more network performance metrics obtained in relation to a particular form of communication associated with the first set of user experience data (Price – FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application for example for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factors and weights specific to a video form of communication); See Col 10 (lines 3-25) discloses exemplary factors; Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high throughput preference experience (Note: Col 10 (lines 35-40) min data rate to network provided rate correspondence)  or video game type based upon low latency – (note: Video type experiences); Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission or impacts video type experience that require high throughput and/or low latency; NOTE: A set of data or factors for any disclosed experience type such as video type – video application retransmission rate data associated with network error rate, and other factors listed, that impact latency and throughput, could be a first set of data with respect to video throughput or a first set with respect to video latency or a set of data tied to video, where the sets are all associated with the Video form of communication);
Regarding above referenced limitations, as noted the Examiner respectfully contends that Price discloses: A set of data or factors for any disclosed experience type such as streaming video type – associated with retransmission rate data, and other factor listed that impact latency and throughput, could be a first sets of data, where the sets are all associated with the Video form of communication, and the user device is able to identify specific factors and weight pairs for specific video forms of communication to calculate experience indication metric.
As such, the Examiner continues to contend that Price continues to reveal claim 10 and 16, as presented in the rejection presented in this office action.

10.	Applicant's remarks/arguments, page 12, filed on 02/12/2021, with respect to the Dependent Claims 2-4. 8, 9, 12. 14. 15. 18. and 19, have been acknowledged and have been considered, but however applicant’s remarks/arguments are not persuasive at least via dependency to the independent claims (See Remarks herein above pertaining to independent claims). Furthermore, please see office action for individual rejections addressing these dependent Claims.  

11.	Applicant's remarks/arguments, page 12-13, filed on 02/12/2021, with respect to the Claims 5-7, 11, 13, and 17 are Non-Obvious Over the Cited References, have been acknowledged and have been considered, but however applicant’s remarks/arguments are not persuasive at least via dependency to the independent claims (See Remarks herein above pertaining to independent claims). Furthermore, please see office action for individual rejections addressing these dependent Claims.  
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

13.	Claims 1-4, 8-10, 12, 14-16, 18-19, 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et. al.  (US-9277472-B1) referenced hereafter as “Price”.

Regarding Claim 1 (Currently Amended), Price Teaches: One or more non-transitory computer-readable media storing computer- executable instructions that upon execution cause one or more processors to perform acts comprising (Price – Col 1 (lines 11-23), user/electronic device ¶FIG. 5 & FIG. 10, col 17 (lines29-67) Col 18 (Lines 1-17) : user device with various module including data store in memory, data storage devices etc.): 
measuring a signal strength of a telecommunications signal received at a user equipment in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7 Steps 605, 705 performed by metric module 520 of user device (FIG. 5 ) –determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (Note: Telecom signal) , such as an LTE network (Note: network providing geographic coverage); col 2 (lines 52-60) signal strength & location of device ); 
obtaining user experience data for a plurality of user experience types at the user equipment (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35): discloses various application types on user device providing various experiences – online banking (Note: secure data experience), digital media download (Note: data file access experience),  streaming video (Note: video experience);  FIG. 5 & Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device with user experience module storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, wireless network 7 protocol type (LTE wifi etc), RSCP, RSRP, RSSI, etc, CQI reports  …an error rate for data transmitted or received by the user device, retransmission rates; NOTE: user device by storing described factors including user experience data which are associated with different application experience types (video experience, data experience, etc), and  has possession of (obtained or collected) the factor data in relation to specific application experience type communications interactions), 
the user experience data corresponding to one or more network performance metrics, and each user experience type of the plurality of user experience types corresponding to a different form of communication (Price - Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (Note: experience data) corresponding to ..if a wireless communication network cannot provide the minimum data rate (Note: networks minimum provided data rate - corresponding network metric) required for the application experience of not operating correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate of a wireless transmission (Note: corresponding network performance metric video type experience); (FIG. 2, FIG.3, FIG.5 & Price – Col 9 (lines 20-35) communication interactions or  communication experience types that span various types or forms of communication - video, data etc with corresponding experience indicators (Note: plurality of experience types each corresponding a different forms of communication); FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application such as for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weights or experience data specific to a video form of communication);NOTE: method indicating user experience metrics which collects factors and associated weights (including experience data  such as retransmission rate of data for video), corresponding to performance metrics such as network’s (network error rate), where the method spans various forms of user equipment communication experiences, where each type of experience such as video streaming is associated with corresponding specific factors/weights, and a specific Video form of communication); 
calculating a signal strength value based at least partially on the signal strength and the one or more network performance metrics corresponding to the user experience data (FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: method calculates a signal strength value (experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form); 
and displaying signal strength indicia corresponding to the signal strength value (Price – FIG. 1, See Step 730 - display signal bars indicating the signal strength of the radio signal & At block 735, the a user experience indicator based on the user experience metric; FIG.1 Col 4 (lines 46-55) – User experience metric in conjunction with FIG. 5 – 9).  

Regarding Claim 2 (Original), Price Teaches: The one or more non-transitory computer-readable media of claim 1,
furthermore Price discloses: wherein the plurality of user experience types comprises a first user experience type and a second user experience type (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or video game type based upon low latency - Video type experience, and a second online banking application based on data security experience - data security type experience );  
calculating a first signal strength value for the first user experience type based at least partially on the user experience data corresponding to the first user experience type (Price – FIG. 8 & FIG. 5 Col 15 (lines 48-50) discloses a method 800 performed by user device experience module 510 of FIG.5;  FIG. 8 - Steps 805-820 for first application type; Col 12 (lines 8-22): application with video type experience associated with retransmission rate of data affecting throughput (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission; or Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (Note: experience data) because if a wireless communication network cannot provide the minimum data rate (Note: measured network metric) required for the application, the application may not operate correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency); 
and calculating a second signal strength value for the second user experience type based at least partially on the user experience data corresponding to the second user experience type (Price – FIG. 8 & FIG. 5 Col 15 (lines 48-50) discloses a method 800 performed by user device experience module 510 of FIG.5;  FIG. 8 - Steps 805-820 for second application type; Col 11 (lines 1-8) Security encryption requirement (user experience data) associated with network tech/protocol type LTE versus wifi (network security performance metric).  

Regarding Claim 3 (Original), Price Teaches:   The one or more non-transitory computer-readable media of claim 2, 
furthermore Price discloses: wherein the acts further comprise: simultaneously displaying a first signal strength indicium corresponding to the first signal strength value and a second signal strength indicium corresponding to the second signal strength value (Price FIG. 8 & FIG. 5 Col 15 (lines 48-50; col ) discloses a method 800 performed by user device experience module 510 of FIG.5; FIG. 8 Steps 820-835 for both first and second application or experience type; FIG. 2 & FIG. 8 Col 15 (lines 63-68) Col 16 (lines 1-7) See Step 835 displays application experience metrics simultaneously as shown via example of FIG. 2 ).  

Regarding Claim 4 (Original), Price Teaches:   The one or more non-transitory computer-readable media of claim 2, 
furthermore Price discloses: wherein the acts further comprise: selecting a first signal strength indicium corresponding to the first signal strength value for display (See Fig 3. And Fig. 4 – Individually display or select video streaming metric).

Regarding Claim 8 (Original), Price Teaches:   The one or more non-transitory computer-readable media of claim 1, 
furthermore Price discloses: wherein the acts further comprise: periodically recalculating the signal strength value based at least partially on the signal strength and the one or more network performance metrics  (Price – Col 15 (lines 29-36): method 700 steps 705-735 (see Claim 1), repeated periodically);
 and updating the signal strength indicia displayed on the user equipment (Price – Col 15 (lines 29-36): user device to periodically refresh the user experience indicator) . 

Regarding Claim 9 (Original), Price Teaches:  The one or more non-transitory computer-readable media of claim 1, 
furthermore Price discloses: wherein the signal strength indicia comprise at least one set of signal bars or dots (Price See – FIG. 1 – FIG. 4: Quality of experienced displayed utilizing Bars with various display pixel or dot formations).  

Regarding Claim 10 (Currently Amended), Price Teaches:  A computer-implemented method (Price – See FIG. 6 & FIG. 7 Steps performed by user device of FIG. 5 ), 
comprising: measuring a signal strength of a telecommunications signal received in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7 Steps 605, 705 performed by metric module 520 of user device (FIG. 5 ) –determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (Note: Telecom signal) , such as an LTE network (Note: network providing geographic coverage); col 2 (lines 52-60) signal strength & location of device );  
collecting a first set of user experience data corresponding to one or more network performance metrics obtained in relation to a particular form of communication associated with the first set of user experience data (Price – FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application for example for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factor and weight specific to a video form of communication); See Col 10 (lines 3-25) discloses exemplary factors; Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or video game type based upon low latency - Video type experience; Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency); NOTE: A set of data or factors for any disclosed experience type such as streaming video type – associated with retransmission rate data, and other factor listed that impact latency and throughput, could be a first sets of data, where the sets are all associated with the Video form of communication); 
calculating at least one signal strength value based at least partially on the signal strength of the telecommunications signal and the one or more network performance metrics (FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: method calculates a signal strength value (experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form); 
and displaying one or more signal strength indicia corresponding to the at least one signal strength value (Price – FIG. 1, See Step 730 - display signal bars indicating the signal strength of the radio signal & At block 735, the a user experience indicator based on the user experience metric; FIG.1 Col 4 (lines 46-55) – User experience metric in conjunction with FIG. 5 – 9).  

Regarding Claim 12 (Original), Price Teaches: The computer-implemented method of claim 10,
furthermore Price discloses:wherein the first set of user experience data is collected in real-time or in near real-time (Price – Col 15 (lines 29-36): method 700 steps 705-735 (see Claim 1), repeated periodically for example every 30 secs in active real time).  

Regarding Claim 14 (Original), Price Teaches: The computer-implemented method of claim 10, 
furthermore Price discloses:further comprising the steps of: selecting one of the one or more signal strength indicia for display (Price - FIG. 9 Step 920 & FIG. 2 Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type).  

Regarding Claim 15 (Original), Price Teaches:  The computer-implemented method of claim 10, 
furthermore Price discloses: wherein the first set of user experience data correlates with an account that is associated with a plurality of user equipment and a plurality of users (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or Video type experience and a second online banking application based upon data security experience or data security type; Price – FIG. 8 & FIG. 5 Col 15 (lines 48-50) discloses a method 800 performed by user device experience module 510 of FIG.5;  FIG. 8 - Steps 805-820 for second application type; Col 11 (lines 1-8) Security encryption requirement (user experience data) associated with network tech/protocol type LTE versus wifi (network security performance metric).  

Regarding Claim 16 (Currently Amended), Price Teaches: A system, comprising: one or more non-transitory storage mediums configured to provide stored code segments, the one or more non-transitory storage mediums coupled to one or more processors (Price – Col 1 (lines 11-23), user/electronic device or computer system ¶FIG. 5 & FIG. 10, col 17 (lines29-67) Col 18 (Lines 1-17) : user device with various module including data store in memory, data storage devices etc), 
each configured to execute the code segments and causing the one or more processors to: measure a signal strength of a telecommunications signal received at a user equipment in a first state in a target geolocation in which a network coverage is to be provided (Price – See FIG. 6 & FIG. 7 Steps 605, 705 performed by metric module 520 of user device (FIG. 5 ) –determines a signal strength of a radio signal received from a wireless network such as from a WiFi network or from a cellular network (Note: Telecom signal) , such as an LTE network (Note: network providing geographic coverage); col 2 (lines 52-60) signal strength & location of device; Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, RSCP, RSRP, RSSI, …an error rate for data transmitted or received by the user device, retransmission rates; Col 10 (lines 10-67) Col 11 (lines 1-41): discloses sets of experience factor data being stored in device or collected in association with various device states – mobility, power, communication versus idle state) );  
obtain a first set of user experience data from the user equipment in the first state (FIG. 2, FIG.3, Price – Col 9 (lines 20-35): discloses various application types on user device providing various experiences – digital media download (Note: data file),  streaming video (Note: video experience);  Col 9 (lines 66-66) Col 10 (lines 1-15) discloses user device storing various data types that are factors that impact or are associated with user experience - a maximum data rate required by an application, a minimum data rate required by an application, RSCP, RSRP, RSSI, …an error rate for data transmitted or received by the user device, retransmission rates; Price - Col 10 (lines 35-40)… maximum or minimum data rate required for an application affects user's experience (Note: experience data in communication state or active state) because if a wireless communication network cannot provide the minimum data rate (Note: measured network metric in communication state or active state) required for the application, the application may not operate correctly or efficiently; Col 2 (lines 36-42) & Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency; Col 10 (lines 10-67) Col 11 (lines 1-41): discloses sets of experience factor data being stored in device or collected in association with various device states – mobility, power, active communication state versus idle state; NOTE: A set of data for any disclosed experience type such as video experience type or online banking - secure data type in active communication state or mode, could be a first set)), 
the first set of user experience data corresponding to one or more network performance metrics obtained in relation to a particular form of communication associated with the first set of user experience data (Price – FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application for example for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factors and weights specific to a video form of communication); See Col 10 (lines 3-25) discloses exemplary factors; Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high throughput preference experience (Note: Col 10 (lines 35-40) min data rate to network provided rate correspondence)  or video game type based upon low latency - Video type experience; Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency; NOTE: A set of data or factors for any disclosed experience type such as video type – video application retransmission rate data associated with network error rate, and other factors listed, that impact latency and throughput, could be a first set of data with respect to video throughput or a first set with respect to video latency or a set of data tied to video, where the sets are all associated with the Video form of communication); 
calculate a signal strength value based at least partially on the signal strength and the one or more network performance metrics (FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement (note: Signal strength measurement required), performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby method further calculates a user experience metric (Note: signal strength value) based on stored user experience factors; See Col 10 (lines 3-25) factors include signal strength factors such as RSSI RSRP  etc; Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission and the weights of the user experience factors; NOTE: method calculates a signal strength value (experience metric) based upon factors that can include performance metrics such as network error rates for video, and/or experience data such as retransmission rates for video, and the respective factor weights which tie to the specific experience type or communication form); 
and display one or more signal strength indicia corresponding to the signal strength value when the user equipment is in the first state (Price – FIG. 1, See Step 730 - display signal bars indicating the signal strength of the radio signal & At block 735, the a user experience indicator based on the user experience metric; FIG.1 Col 4 (lines 46-55) – User experience metric in conjunction with FIG. 5 – 9).

Regarding Claim 18 (Original), Price Teaches: The system of claim 17, 
furthermore Price discloses: wherein the first state comprises an active mode and the second state comprises an idle mode (Price - Col 11 (lines 1-41): discloses sets of experience factor data being stored in device or collected in association with various device states – active communication versus idle state).  

Regarding Claim 19 (Currently Amended), Price Teaches: The system of claim 16, 
furthermore Price discloses: wherein the first set of user experience data corresponds to a first user experience type associated with the particular form of communication (Price – FIG. 3 & Col 5 lines (43-45, 54-58) user device identifies a plurality of user experience factors and may identify a plurality of weights for the user experience factors, based on an application for example for a streaming video application user device identifies a plurality of user experience factors and the corresponding weights of the user experience factors (NOTE: user device identifies factors and weights specific to a video form of communication); See Col 10 (lines 3-25) discloses exemplary factors; Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high throughput preference experience (Note: Col 10 (lines 35-40) min data rate to network provided rate correspondence)  or video game type based upon low latency - Video type experience; Col 12 (lines 8-22): video type experience associated with retransmission rate of data (note: experience impacting data) results in delay and reduced throughput to device linked to network error rate (Note: network performance metric) of a wireless transmission; impacts video type experience that require high throughput and/or low latency; NOTE: A set of data or factors for any disclosed experience type such as video type – video application retransmission rate data associated with network error rate, and other factors listed, that impact latency and throughput, could be a first set of data with respect to video throughput or a first set with respect to video latency or a set of data tied to video, where the sets are all associated with the Video form of communication). 
 
Regarding Claim 21 (New), Price Teaches:  The computer-readable media of claim 1, 
furthermore Price discloses: wherein the particular form of communication comprises at least one of voice, video, or data communication (Price –  See FIG. 3: different user experience indicators - indicators 310, 310, and 315 shown in FIG. 3 associated with a video application (NOTE: indicator for video form of communication) ; Col1 (lines 19-40)) user device can be a smart phone and which known in the art as a least a means for voice communication data and includes social network application which can include voice and video (NOTE: video and data forms of communication); (FIG. 7 & FIG. 8)  calculates and display quality of experience metrics for a multitude of applications;  (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or Video type experience and a second online banking application based upon data security experience or data security type; NOTE: user device that displays user experience indicator for at least video forms of communication or a data form of communication).

Claim Rejections - 35 USC § 103
14.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

15.            Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Lau et. al (US-20160112894-A1) referenced hereafter as “Lau”.
Regarding Claim 5 (Original), Price Teaches: The one or more non-transitory computer-readable media of claim 1, 
While Price discloses the user device can be a smart phone and which known in the art as a least a means for voice communication data and includes social network application which can include voice and video (Price Col1 (lines 19-40)), and calculates and display quality of experience metrics for a multitude of applications (FIG. 7 & FIG. 8) that include video and data type experiences (Price – Col 13 (lines 5-23): discloses user device determining user experience factors based upon application experience type – example a first video streaming application based upon a high through preference experience or Video type experience and a second online banking application based upon data security experience or data security type), whereby Price discloses a plurality of user experience types comprising a data experience, and a video experience, Price does not appear to explicitly disclose a voice type experience, and hence,
Price does not appear to explicitly disclose or strongly suggest: wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience.
Lau discloses: wherein the plurality of user experience types comprises a voice experience, a data experience, and a video experience (Lau – See FIG. 1A & ¶0046: Client device communicates via MTN 104 to data servers 108 which include Bing.RTM., Facebook.RTM., Twitter.RTM., Netflix.RTM., Hulu.RTM., YouTube.RTM., Pandora.RTM., iTunes.RTM., Google Play.RTM., Amazon Store.RTM., CNN.RTM., ESPN.RTM (NOTE: experience types – youtube, facebook, Twitter, etc - video, voice, data ) ; FIG. 18 & ¶0144 (lines 22-25): client device Quality of Experience (QoE) diagnostic file(s) 176 generated by the client device QoE module 172 in FIG. 1C; client device QoE diagnostic file(s) 176 may include information relating to voice calls, video calls, and/or data transfers including client device 102; NOTE: QOE type information pertaining to voice experience, data experience and video experience).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Lau, since it can improve a function of a computing device and/or can improve a function of a computing network by identifying communications exhibiting diminished Quality of Experience (QoE) (Lau 0042).

Regarding Claim 7 (Original), Price Teaches:  The one or more non-transitory computer-readable media of claim 1, 
While price discloses a plurality of quality of experience factors that are network performance metrics associated with packet latency, throughput, packet loss, and availability (Price – Col 12 (lines 8-22 ) error rate, data retransmission rates (Note: Throughput, packet loss),Col 11 (lines 42-55) location – Congestion (availability, latency )). 
Price does not appear to explicitly disclose or strongly suggest: wherein the one or more network performance metrics comprises packet latency, throughput, packet loss, and availability
Lau discloses: wherein the one or more network performance metrics comprises packet latency, throughput, packet loss, and availability (FIG. 18 ¶0144:  Discloses client device Quality of Experience (QoE) diagnostic file(s) 176 generated by the client device QoE module 172 in FIG. 1C; ¶0145 (lines 1-8) ¶0150 (lines 1-6) ¶0182 (lines 1-10)  Quality of Experience (QoE) diagnostic file(s) contain Real-Time Transport Protocol (RTP) statistics 1810 - packet loss, packet delay (note: latency), delay jitter (Note – congestion or availability) , bytes sent/received (Note: throughput), packets sent/received (Note: throughput), total bytes (Note: throughput), total packets (Note: throughput), packet loss rate, packet discard rate, burst loss rate and burst length, gap loss rate and gap length, round trip delay, one way delay, echo path delay, collision rate, etc).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Lau, since it can improve a function of a computing device and/or can improve a function of a computing network by identifying communications exhibiting diminished Quality of Experience (QoE) (Lau 0042).

16.            Claims 6, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Draznin et. al (US-20130121145-A1) referenced hereafter as “Draznin”.
Regarding Claim 6 (Original), Price Teaches: The one or more non-transitory computer-readable media of claim 1, 
While Price discloses a method at the user device where by the user device upon identifying multiple wireless networks, calculates the user experience metrics for each individual network and a first and second application experience (FIG. 8, Method 800), and thereafter performs a method to allow the user to select a specific wireless network type choice, and configures the user device to use the wireless network of choice, 
Price does not appear to explicitly disclose or strongly suggest: wherein the acts further comprise: selecting at least one of the one or more network performance metrics; 
Draznin discloses: wherein the acts further comprise: selecting at least one of the one or more network performance metrics (Draznin – See FIG. 6 & FIG. 7: method allows user to configure a device for access network selection and select user device configuration factors that include RSSI, congestion – network performance metric);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Draznin, since enables selection of different wireless networks by a user device based upon a choice one or more factors associated with the network (Draznin 0014)
While Price in view of Draznin teaches: The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: selecting at least one of the one or more network performance metrics;
furthermore Price discloses: and calculating a second signal strength value based at least partially on the signal strength and the one or more network performance metrics selected (Price - FIG. 7 Step 725 Col 15 (lines 1-28) method initiated by signal strength measurement, performed by user device of FIG. 5 & Col 14 (lines 3-18), whereby: calculates a user experience metric (Note: signal strength value) based on stored user experience factors (Note: further includes signal strength factors such as RSSI RSRP  etc - Col 12 (lines 8-22): retransmission rate of data (note: experience data) linked to network error rate (Note: network performance metric) of a wireless transmission )) and the weights of the user experience factors); FIG. 9 col 16 (lines 33-37): discloses user device with user experience module of FIG. 5 calculates multiple user experience metrics, where each metric is individually calculated for factors such as two separate types of wireless networks example one for LTE and WiFi, - two sets of user experience factors – one for LTE and other for Wifi; In Method FIG,. 6 & Fig. 7 and FIG. 8 performed by user device with user experience module of FIG. 5 steps calculate signal strength value established ; FIG. 9 Step 920 & Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type).

Regarding Claim 13 (Original), Price Teaches: The computer-implemented method of claim 10, 
Price does not appear to explicitly disclose or strongly suggest: further comprising the steps of: selecting at least one of the one or more network performance metrics.
Draznin discloses: further comprising the steps of: selecting at least one of the one or more network performance metrics (Draznin – See FIG. 6 & FIG. 7: method allows user to configure a device for access network selection and select user device configuration factors that include RSSI, congestion – network performance metric);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Draznin, since enables selection of different wireless networks by a user device based upon a choice one or more factors associated with the network (Draznin 0014)

17.            Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Siomina et. al (US-20170078964-A1) referenced hereafter as “Siomina”.

Regarding Claim 11 (Original), Price Teaches:  The computer-implemented method of claim 10, 
Price does not appear to explicitly disclose or strongly suggest: further comprising the steps of: switching from an idle mode to an active mode; 
Siomina discloses: further comprising the steps of: switching from an idle mode to an active mode (FIG. 5 & ¶0123-0129: Discloses a UE capable switching from, inactive/sleep to active and active to inactive/sleep, DTX, DRX, as well as simultaneously perform D2D communications, whereby UE obtains radio resources D2D related the message/indication based upon many factors including resource on availability or quality or load metric); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Siomina since it enables management of UE activity states with respect to D2D communications and network communications to reduce the number of times that the wireless device has to be awakened solely thereby improving battery life at the wireless device (Siomina 0205).
While Price in view of Siomina teaches: The computer-implemented method of claim 10, further comprising the steps of: switching from an idle mode to an active mode; 
furthermore Price discloses: collecting a second set of user experience data corresponding to the one or more network performance metrics (Price – FIG. 9 col 16 (lines 33-37): discloses user device with user experience module of FIG. 5 calculates multiple user experience metrics, where each metric is individually calculated for factors such as two separate types of wireless networks example one for LTE and WiFi, - two sets of user experience factors – one for LTE and other for Wifi (see Method FIG,. 6 & Fig. 7 and FIG. 8 performed by with user experience module of FIG. 5; FIG. 9 Step 920 & Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type); 
calculating a second signal strength value based at least partially on the signal strength and the one or more network performance metrics  (Price - Price – FIG. 9 col 16 (lines 33-37): discloses user device with user experience module of FIG. 5 calculates multiple user experience metrics, where each metric is individually calculated for factors such as two separate types of wireless networks example one for LTE and WiFi, - two sets of user experience factors – one for LTE and other for Wifi; In Method FIG,. 6 & Fig. 7 and FIG. 8 performed by user device with user experience module of FIG. 5 steps calculate signal strength value established ; FIG. 9 Step 920 & Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type); 
and displaying a second signal strength indicium corresponding to the second signal strength value (Price - FIG. 9 Step 920 & FIG. 2 Col 6 (lines 17-48): discloses simultaneous display of two separate quality of experience indications per user application or experience type).

18.            Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Price et. al.  (US-9277472-B1) referenced hereafter as “Price”, further in view of Siomina et. al (US-20170078964-A1) referenced hereafter as “Siomina”, further in view of Liu et. al (US-20080188194-A1) referenced hereafter as “Liu” .

Regarding Claim 17 (Original), Price Teaches: The system of claim 16, 
Price does not appear to explicitly disclose or strongly suggest: wherein the one or more processors are further configured to: change a state of the user equipment; 
Siomina discloses: wherein the one or more processors are further configured to: change a state of the user equipment (FIG. 5 & ¶0123-0129: Discloses a UE capable switching from, active to sleep, DTX, DRX, as well as D2D communications, whereby UE obtains radio resources D2D related the message/indication based upon many factors including resource on availability or quality or load metric); 
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price with teachings of Siomina since it enables management of UE activity states with respect to D2D communications and network communications to reduce the number of times that the wireless device has to be awakened solely thereby improving battery life at the wireless device (Siomina 0205).
While Price in view of Siomina teaches: The system of claim 16, wherein the one or more processors are further configured to: change a state of the user equipment;
And furthermore Price discloses that the user device can calculate and display quality of experience metrics tied to various states such as communication state, mobility state, power state, 
Price in view of Siomina does not appear to explicitly disclose or strongly suggest: measure the signal strength of the telecommunication signal received at the user equipment in a second state in the target geolocation; and obtain a second set of user experience data from the user equipment in the second state, the second set of user experience data corresponding to the one or more network performance metrics.
Liu discloses: measure the signal strength of the telecommunication signal received at the user equipment in a second state in the target geolocation (Liu – See ¶0016 (lines 1-11) & FIG. 3 – discloses a method for displaying a better indication of signal quality by using a weighted combination of the signal to interference ratio and a received signal strength indication, mapped to the quality indication in the user interface, thus giving the user a more accurate presentation of the quality and availability of the service and hence a more accurate user perception or experience of the service; ¶0025 (lines 1-5) Signal quality for idle and active modes may be calculated in the same way, but may have different actual values; In idle mode the base transceiver station - see FIG. 1 (Note: network coverage in geographic area) transmits a constant power signal over the Common Pilot Channel (CPICH) which the handset utilizes);
and obtain a second set of user experience data from the user equipment in the second state, the second set of user experience data corresponding to the one or more network performance metrics (Liu – See ¶0016 (lines 1-11) & FIG. 3 – discloses a method for displaying a better indication of signal quality by using a weighted combination of the signal to interference ratio and a received signal strength indication, mapped to the quality indication in the user interface, thus giving the user a more accurate presentation of the quality and availability of the service and hence a more accurate user perception or experience of the service; ¶0025 (lines 1-5) Signal quality for idle and active modes may be calculated in the same way, but may have different actual values; In idle mode the base transceiver station 120 (see FIG. 1) transmits a constant power signal over the Common Pilot Channel (CPICH) which the handset utilizes; NOTE: RSSI (quality of experience data) and corresponding SNR (network performance metric) in idle mode ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price and Siomina with teachings of Liu since it enables utilization of signal to interference ratio to be used in combination with received signal strength to indicate quality of a received signal in both active and idle modes (Liu 0017, 0025).

Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        April 12, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414